Title: To James Madison from John Armstrong, 20 May 1814
From: Armstrong, John
To: Madison, James


        
          Dear Sir,
          20th. May 1814 War Dept.
        
        The three last mails from Sackets harbr. brought nothing in addition to what I have communicated. There is reason to believe the enemys flotilla on Lake Champlain is in motion; a report prevailed at Albany on the morning of the 16th. that McDonough has taken from them a Sloop and four gallies. Izzards account (enclosed) of the state in which he found the troops on Lake Champlain is most painful & shews the incompetence, or inattention, or both of his predecessor (W.).
        Scots representation of his brigade as to cloathing is also bad and would be unaccountable, but for the fact he states, that the Stores at Albany were emptied by the orders of Gen’l Wilkinson & carried to Lake Champlain. But if so why the nakedness of the Division there?
        Genl. Winchesters arrived here two days ago. He demands an enquiry into his conduct, and asserts, that he had orders to go on &c. He is under much excitement. I have answered that a court could not be given during the Campaigns. He then asked permission to see his family. This has been given to him.
        Gen’l. Harrison resigned his Mil. appointment on the 11th inst. and expects to be releived on the 31st. in the command of the 8th Division. Mc.Arthur is next to him in rank but being destined to the command of the Brigade composed of Pauls & Millers Regiments, he will not be long in the District and in his absence, the command devolves on Genl. Howard, of this officer I have heard nothing latterly. The presumption is that he has gone on to St. Louis.
        I find by letters to the Sec. of the Treasury that Tennessee is a good deal on edge that Jackson had not been associated with Pinckney & Hawkins for making the treaty with the Creeks. It does not appear that Gen.

Pinckney communicated the last order given to him on this subject (I knew h[e] recieved it). In the new form prescribed (that of a military submission) there was no room for objection or complaint. My own opinion however is that he percieved symptons [sic] of discontent with regard to himself and fearing that a discovery of the last order would not mend the matter he not only declined shewing it, but withdrew from the business altogether.
        The English papers indicate a good deal of preparation for the next Campaign in this country. The fleet on the coast is to divert us from Canada, & frigates in fragments to be sent to the Lakes. This was the plan before the allies enclosed Paris. They will now be at liberty to adopt other & greater means. With the highest respect I am Sir, Your Obt. & faithful servt.
        
          (Signed) J. Armstrong
        
      